Exhibit 10.1

BILL OF SALE

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC (the “Seller”), in consideration of the
sum of Seventy Million and no/100 Dollars ($70,000,000.00), plus sales taxes in
the amount of zero Dollars ($0.00), paid by General Electric Capital Corporation
(together with its successors and assigns, if any, the “Buyer”), receipt of
which is acknowledged, hereby grants, sells, assigns, transfers and delivers to
Buyer the equipment (the “Equipment”) described on Exhibit A attached hereto.

Buyer is purchasing the Equipment for leasing back to Seller pursuant to
Schedule No. 001 to the Lease Agreement dated as of November 7, 2006
(collectively referred to as the “Lease”). Seller represents and warrants to
Buyer that (1) Buyer will acquire by the terms of this Bill of Sale good title
to the Equipment free from all liens and encumbrances whatsoever; (2) Seller has
the right to sell the Equipment; (3) the Equipment has been delivered to Seller
in good operating order and condition, and conforms with prudent industry
standards applicable thereto; and (4) the equipment has been accurately labeled,
consistent with the requirements of 40 CFR part 82 Subpart E, with respect to
products manufactured with a controlled (ozone-depleting) substance.

Seller agrees to save and hold harmless Buyer from and against any and all
federal, state, municipal and local license fees and taxes of any kind or
nature, including, without limiting the generality of the foregoing, any and all
excise, personal property, use and sales taxes, and from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions and suits
resulting therefrom and imposed upon, incurred by or asserted against Buyer as a
consequence of the sale of the Equipment to Buyer.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale this 7th day of
November 2006.

 

SELLER:

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC

By:  

/s/ DONALD A. COLVIN

Name:

 

Donald A. Colvin

Title:

 

Executive Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------

EXHIBIT A

TO BILL OF SALE DATED

NOVEMBER 7, 2006

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC

 

Item

Number

  

ON-SEMI ID #

  

TOOL ID

  

Vendor

  

Model

  

Vintage

  

S/N

  

Description

  

Description

  

Capitalized Lessor’s
Cost

1

   93042300    CED14601    AMAT    Ultima    2000    000063 or CB63    CVD
System    2 HDP Silane, 2 SiN DCVD, STI SiO2, and LI SiN    $1,000,000

2

   93042100    CED14602    AMAT    Ultima    2000    321453    CVD System    2
HDP Silane, 2 SiN DCVD, STI SiO2, and LI SiN    $1,000,000

3

   93041900    CED15601    AMAT    Ultima    2000    319216    CVD System    PSG
HDP Only 1 chamber plumbed, 2nd chamber coming. Multi slot cool down chamber.
Will be a 3 chamber system. Ultima Chambers. 3. Will be brought up. One orienter
/ aligner    $950,000

4

   93039100    CED19601    AMAT    Producer    2000    300420    CVD System   
Running Trimethyl Silane, No TEOS, Twin Chambers, 2 Duals, with ASTEC Genertors.
Not a Stubby Platform, running Black Diamond.    $750,000

5

   93038700    CED19602    AMAT    Producer S    2000    408857    CVD System   
Stubby Platform, N2, O2 HeNF3, - ASTEC Generators on Chambers, 2ea, dual twin
chambers, MethylSilane for Black Diamond.    $850,000

6

   93032600    MET01604    AMAT    Endura 5500    2000    302538    PVD System
   1 Degas; 1 Reactive PC; SIP Ta; Al; SIP Cu    $1,050,000

7

   93032500    MET01605    AMAT    Endura 5500    1997    P150F / 302536    PVD
System    1 Degas; 1 Reactive PC; Encore Ta; Dura Ta; Al; Encore Cu    $950,000

8

   93031700    MET16603    AMAT    Endura 5500    1998    820    PVD System    2
OD, 2PCII, 3 wb PVD, 1-Ti, 1-Co, 1-TiN    $950,000

9

   93031600    MET16604    AMAT    Endura 5500    1998    778    PVD System    2
OD, 2PCII, 4 wb PVD, 1-Ti, 1-Co, 1-TiN, 1-Ni    $950,000

10

   93036800    MET17601    AMAT    Endura 5500    2000    302536    PVD System
   ChD = Vectra IMP Ti, C4 PVD Ti, Ch2 = Al, Ch1 = PVDTi wb, ChA = OD, Ch3 =
Empty    $1,050,000

11

   93036600    MET17602    AMAT    Endura 5500    1999    P776    PVD System   
ChC = PVD IMP Vectra Ti, Ch1 & 4 PVD Ti, Ch2 is Hot Al with cryo pos extendor
for 400C Al, Ch3 is PVD Al water cooled , ChD = PVD Ti wb (all Al Chucks are
ESC)    $1,100,000

12

   93036400    MET17603    AMAT    Endura 5500    n/a    P079    PVD System   
HP+ Robots, ChD=PVD wb Ti, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al    $1,050,000

13

   93036900    MET17606    AMAT    Endura 5500    n/a    305624    PVD System   
HP+ Robots, ChD=PVD WB, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al, PC2    $1,100,000

14

   93036700    MET17607    AMAT    Endura 5500    n/a    319278    PVD System   
HP+ Robots, ChD=PVD wb Ti, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al    $1,100,000

15

   93036500    MET17608    AMAT    Endura 5500    n/a    321529    PVD System   
HP+ Robots, ChD=PVD wb Ti, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al    $1,100,000

16

   93037100    MET17609    AMAT    Endura 5500    n/a    320752    PVD System   
HP+ Robots, ChD=PVD wb Ti, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al    $1,100,000

17

   93037000    MET17610    AMAT    Endura 5500    n/a    320783    PVD System   
HP+ Robots, ChD=PVD wb Ti, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al    $1,100,000

18

   93043100    MET19604    AMAT    Endura 5500    2001    321530    PVD System
   2 PCII, 2 OD, Ch1= Vectra IMP Ti wb, Ch2&3 = TxZ, Pos 4 Empty, HP+ Robots   
$1,100,000

19

   93043500    MET19605    AMAT    Endura 5500    2000    320751    PVD System
   2 PCII, 2 OD, Ch1= Vectra IMP Ti wb, Ch2&3 = TxZ, Pos 4 Empty, HP+ Robots   
$1,100,000

20

   93000800    MET19606    AMAT    Endura 5500    n/a    321765    PVD System   
2 PCII, 2 OD, Ch1= Vectra IMP Ti wb, Ch2&3 = TxZ, Pos 4 has Inficon insitu
Particle monitor, HP+ Robots    $1,100,000

21

   93033400    POL07601    AMAT    Mirra-Mesa    n/a    307340    CMP System   
   $800,000

22

   93032000    POL07603    AMAT    Mirra-Mesa    n/a    402259    CMP System   
   $800,000

23

   93012400    RTP05601    AMAT    Centura RTP XE+    n/a    R561    RTP System
   TPCC Platform, 2 XE+ Chambers, Toxic, 2 cool down stations    $600,000

24

   93012600    RTP05602    AMAT    Centura RTP XE+    n/a    000636    RTP
System    TPCC Platform, 3 XE+ Chambers, Toxic, 2 cool down stations    $650,000

25

   93012500    RTP05603    AMAT    Centura RTP XE+    n/a    317259    RTP
System    TPCC Platform, 3 XE+ Chambers, Toxic, 2 cool down stations    $650,000

26

   93003100    STP18606    ASML    Converted to 750    03-2000    5266    Deep
UV Scanner    Converted to 750 in 2005    $3,500,000

27

   93004000    STP18601    ASML    700C    12-1999    8592    Deep UV Scanner   
   $3,100,000

28

   93004200    STP18605    ASML    700C    04-2000    8912    Deep UV Scanner   
   $3,100,000

29

   93003800    STP19603    ASML    400C    02-2001    7272    I-Line Scanner   
   $1,250,000

30

   93001200    STP19604    ASML    400C    04-2001    8114    I-Line Scanner   
   $1,250,000

31

   93001000    STP19605    ASML    400C    05-2001    7527    I-Line Scanner   
   $1,250,000

32

   93000801    STP19606    ASML    400C    05-2001    7788    I-Line Scanner   
   $1,250,000

33

   93007400    STP19607    ASML    400C    07-2001    3848    I-Line Scanner   
   $1,250,000

34

   93007200    STP19608    ASML    400C    06-2001    9588    I-Line Scanner   
   $1,250,000

35

   93016000 to 93016400    ETH21600    LRC    Alliance A6 9400 PTX    2000   
8980 TM 94-850, 94-849, 94-848, 94-260    Poly Etcher       $900,000

36

   93014500 to 93014900    ETH21602    LRC    Alliance A6 9400 PTX    1999   
8807 TM 94-659, 94-658, 45XL-53, 45XL-229    Poly Etcher    2x 9400, 2x 4520 XL
   $650,000

37

   93017700 to 93018000    ETH21605    LRC    Alliance A6 4520XL    1998    8619
TM 45XL-195, 45XL-89, 45XL-92    Dielectric Etcher    45XL-195 HPT upgrade   
$575,000

38

   93019800 to 93020200    ETH21607    LRC    Alliance A6 Exelan    1999    8799
TM EX 021, EX 011, EX 051, 45XL-194    Dielectric Etcher       $575,000

39

   93019100 to 93019500    ETH21608    LRC    Alliance A6 Exelan    1999    8804
TM EX 18, EX 052, EX 027, EX028    Dielectric Etcher       $575,000

40

   93020600 to 93021000    ETH21609    LRC    Alliance A6 Exelan    2000    8978
TM EX 047, EX 26, EX 304, EX 263    Dielectric Etcher    EX 304 HPT upgrade   
$575,000

41

   93023900 to 93024300    ETH21612    LRC    Alliance A6 9600 PTX    1999   
8669 TM strip 128, 96-149, 96-159, strip 139    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

42

   93024900 to 93025300    ETH21613    LRC    Alliance A6 9600 PTX    1999   
8857 TM strip 232, 96-240, 96-249, strip 223    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

43

   93024400 to 93024800    ETH21614    LRC    Alliance A6 9600 PTX    2000   
80047 TM strip 339, 96-359, 96-358, strip 338    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

44

   93025400 to 93025800    ETH21615    LRC    Alliance A6 9600 PTX    2000   
80304 TM strip 445, 96-465, 96-466, strip 446    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

45

   93023400 to 93023800    ETH21616    LRC    Alliance A6 9600 PTX    2001   
80408 TM strip 515, 96-533, 96-532, strip 514    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

46

   93022400 to 93022800    ETH21617    LRC    Alliance A6 9600 PTX    2001   
80463 TM strip 533, 96-549, 96-548, strip 532    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

47

   93029100 to 93029500    ETH21631    LRC    Alliance A6 9400 DFM/PTX    2001
   80445 TM 94-1229, 94-1228, 94-1230, 94-1045    Poly Etcher    2x DFM, 2x PTX
   $900,000

48

   93027300 to 93027700    ETH21651    LRC    Alliance A6 Exelan    2001   
80415 TM EX305, EX 053, EX303, EX 302    Dielectric Etcher    2x Exelan, 2x HPT
   $575,000

49

   93030500    CED07601    Novellus    C2 Single Sequel    2000    00-10-C25853
   CVD System    C2 Single Sequel Express, silane only    $550,000

50

   93042000    CED07603    Novellus    C2 Single Sequel    2000    00-51-C26182
   CVD System    Single Sequel Silane only SiN-Shrink    $550,000

51

   93037700    CED08603    Novellus    C2 Dual Sequel    2000    00-40-26083   
CVD System    C2 Dual Sequel TEOS Duraflow both Chambers. Undoped TEOS/ Silane
SiN    $725,000

52

   93037500    CED08604    Novellus    C2 Dual Sequel    2000    00-52-C26194   
CVD System    C2 Dual Sequel TEOS Duraflow both Chambers. Undoped TEOS/ Silane
SiN, one Module is plumbed to run CO2    $725,000

53

   93028200    CED09602    Novellus    C2 Dual Speed/ Sequel    1998   
98-34-C25566    CVD System    C2 Shrink, Dual Speed Sequel, no TEOS    $825,000

54

   93041500    CED09603    Novellus    C2 Dual Speed/ Sequel    1999   
99-31-C25702    CVD System    Dual SPEED Sequel Shrink, Silane only - Auto Temp
Control, Plumbed sith SiF4 for FSG    $825,000

55

   93026900    CED09605    Novellus    C2 Dual Speed/ Sequel    2000   
00-39-C26070    CVD System    Dual Speed NanoFill (large Turbo’s), Silane Sequel
   $1,100,000

56

   93041300    CED09606    Novellus    C2 Dual Speed/ Sequel    2000   
00-49-C26153    CVD System    Dual SPEED Sequel Shrink, Silane only - Auto Temp
Control, Plumbed sith SiF4 for FSG    $900,000

57

   93041400    CED09607    Novellus    C2 Dual Speed/ Sequel    2000   
00-51-C26183    CVD System    Dual SPEED Sequel Shrink, Silane only - Auto Temp
Control, Plumbed sith SiF4 for FSG    $900,000

58

   93041600    CED09608    Novellus    C2 Dual Speed/ Sequel    2000   
00-52-C26193    CVD System    Dual SPEED Sequel Shrink, Silane only - Auto Temp
Control, No FSG    $900,000

59

   93043000    CED11601    Novellus    C2 Dual Altus    1997    97-24-5331   
CVD System    Dual Altus W CVD . Running with exclusion ring config    $700,000

60

   93043900    CED11602    Novellus    C2 Dual Altus    1997    97-38-5387   
CVD System    Dual Altus W CVD . Running with exclusion ring config    $700,000

61

   93030600    CED11604    Novellus    C2 Dual Altus    2000    00-13-25875   
CVD System    Dual Altus - Shrink    $750,000

62

   93027800    ETH25601    TEL    Unity M    n/a    UM 0029    Dielectric Etcher
   3x DRM    $1,400,000

63

   93029000    ETH36601    TEL    Unity Me    2003    UME 104    Dielectric
Etcher    1x SCCM, 1 DRM    $800,000

64

   93028900    ETH36602    TEL    Unity Me    2004    UME 116    Dielectric
Etcher    2x DRM    $1,050,000

65

   93003900    TRK04601    TEL    Act 8    03-2000    9200963   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $575,000

66

   93004100    TRK04605    TEL    Act 8    05-2000    9201118   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $575,000

67

   93003000    TRK04606    TEL    Act 8    03-2000    9200964   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $575,000

68

   93003700    TRK05603    TEL    Act 8    03-2001    9212143   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

69

   93001303    TRK05604    TEL    Act 8    04-2001    9212211   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

70

   93001100    TRK05605    TEL    Act 8    05-2001    9212212   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

71

   93000900    TRK05606    TEL    Act 8    06-2001    9212213   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

72

   93007300    TRK05607    TEL    Act 8    08-2001    9212296   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

73

   93007100    TRK05608    TEL    Act 8    08-2001    9212290   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

TOTAL CAPITALIZED LESSOR’S COST

   $70,000,000